Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered.
 
Response to Amendment
This action is responsive to remarks and amendment filed on 1/31/2022.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-7, 9-13, 15-16 and 18-20 are pending in this Office Action. Claims 8, 14, 17 and 21 are cancelled.  Claims 1, 10 and 16 are independent claims.

Remarks
The claims and only the claims form the metes and bounds of the invention will be addressed.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not 

Response to Arguments
Applicant's arguments with respect to claims 1-7, 9-13, 15-16 and 18-20 have been fully considered but they are not persuasive.
Regarding the amended claims 1, 10 and 16, the applicant added new limitations and argued that the prior art does not teach the amended claim.
In response to the amendment and the argument, the examiner respectfully submits that ZHU in view of Horowitz and Andrei explicitly teaches the features as the amended claims, 1, 10 and 16 per the rejection under 103(a).  Please see the map below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1, 6, 10-11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over ZHU TAO ET AL: "Fault-tolerant precise data access on distributed log-structured merge-tree" ZHU” in view of Horowitz et al. (US Pub. No. 2019/0392006 A1), hereinafter “Horowitz” and Andrei et al. (US Pub. No. 2015/0178329 A1), hereinafter “Andrei”.
Regarding claim 1, ZHU teaches a method, comprising: 
receiving, by a database node, a request to perform a database transaction that involves writing a set of database records to an in-memory cache of the database node (ZHU, See 2.1 Storage Model) and inserting a corresponding set of database keys into probabilistic data structures (ZHU, See 2.2 Precise data access); and 
performing, by the database node, the database transaction, including by: 
	for a given probabilistic data structure in which at least one database key is inserted for the database transaction, registering the database transaction with the given probabilistic data structure (ZHU, See 4.3 Lease management) and does not explicitly disclose classifying the database transaction as a long-running transaction in response to determining that a duration in performing the database transaction exceeds a specified amount of time; and  based on the database transaction being classified as a long-running transaction, unregistering the database transaction from each probabilistic data structure for which the database transaction was previously registered.
However, Horowitz teaches  classifying the database transaction as a long-running transaction in response to determining that a duration in performing the database transaction exceeds a specified amount of time; and  based on the database transaction being classified as a long-running transaction, unregistering the database transaction from each probabilistic data structure for which the database transaction was previously registered (Horowitz, See [0195], In some embodiments, a transaction may have a runtime limit. In some embodiments, a transaction may have a default runtime limit. For example, the transaction may have a default runtime limit of 1 s, 10 s, 30 s, 60 s, 120 s, or 180 s. In some embodiments, the runtime limit for a transaction may be configurable. A user may set a configuration option to specify a runtime limit for the transaction. For example, a user may set a value of the transactionLifetimeLimitSeconds parameter of the transaction to set a runtime limit for the transaction. In some embodiments, the system performing the transaction may abort the transaction when it determines that time to perform the transaction exceeds the runtime limit. For example, if the system is taking longer than the runtime limit (e.g., 60 s) to perform a transaction, the system may automatically abort the transaction).
	Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine ZHU and Horowitz because Horowitz provides a database system for performing multi-document transactions. The database system comprises a database comprising a plurality of data storage nodes. The database system receives transactions that access at least two documents stored in the database. The database system generates a transaction identifier associated with the transaction and associates operations in the transaction with the transaction identifier. The database system performs at least part of the transaction on the database and determines whether an error occurred in performing in performing the transaction. When the database system determines that an error occurred in performing the transaction, the database system reverses any performed operations of the transaction. When no error occurs in performing the transaction, the database system outputs a confirmation Horowitz, See ABSTRACT) can be utilized by ZHU to unregister the transaction from probabilistic data structure.
ZHU in view of Horowitz does not explicitly disclose by modifying an active transaction count value that is included in the given probabilistic data structure, wherein the registering is performed to prevent the given probabilistic data structure from being deleted while the database transaction is registered, and wherein unregistering the database transaction from the given probabilistic data structure includes modifying the active transaction count value.
	However, Andrei teaches by modifying an active transaction count value that is included in the given probabilistic data structure, wherein the registering is performed to prevent the given probabilistic data structure from being deleted while the database transaction is registered, and wherein unregistering the database transaction from the given probabilistic data structure includes modifying the active transaction count value (Andrei, See [0066], FIGS. 10-11 depict a long running transaction across RID spaces, according to an embodiment. In FIG. 10, for example, store 1 has long lifespan because transaction Xact 1 1002 which references PlexIM Store 1 is a long running transaction. In an embodiment, a transaction starts in the active latest RID space. As long as any active transaction is attached to the RID space, the RID space stays alive. For example, a RID space may have a counter to indicate how many active transactions are attached to it and may only be discarded after this counter is set to zero. See [0074], In another embodiment, a transaction begins in the current RID space. A transaction will be alive in the RID space through a counter mechanism. For example, when a transaction starts, it increases a counter in the current RID space. When the transaction ends, it decrements a counter in its own RID space. Accordingly, When a RID space gets a counter of 0, if it is in the current RID space, the current RID space should be kept alive. Otherwise, the RID space with a zero counter can be dropped).
	Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine ZHU and Horowitz and Andrei because Andrei provides a delta store giving row-level versioning semantics to a non-row-level versioning underlying store is described. An example method includes establishing a column-based in-memory database including a main store and a delta store, where the main store allows only non-concurrent transactions on a same table and the delta store has a plurality of row-visibility bitmaps implementing a row-level versioning mechanism that allows concurrent transactions on the same table. A local RID space is established for a table fragment, that for each table in the database, the data of the table is stored in one or more main table fragment in the main store and in one or more delta table fragments in the delta store. Each table fragment has a local RID space, and the local RID space is a collection of one-based contiguous integer local RIDs (Row IDs) describing local positions of the rows of the table fragment (Andrei, See ABSTRACT) can be utilized by ZHU and Horowitz to control probabilistic data structure.

Regarding claim 6, ZHU in view of Horowitz and Andrei further teaches the method of claim 1, further comprising: based on the database transaction being classified as a long-running transaction, the database node inserting remaining database keys of the set of database keys into a single probabilistic data structure (ZHU, See 4.3 Lease management). 

ZHU teaches a non-transitory computer-readable medium having program instructions stored thereon that are capable of causing a computer system to perform operations comprising: 
receiving, by a database node, a request to perform a database transaction that involves writing a set of database records to an in-memory cache of the database node (ZHU, See 2.1 Storage Model) and inserting a corresponding set of database keys into probabilistic data structures (ZHU, See 2.2 Precise data access); and 
performing, by the database node, the database transaction, including by: 
	for a given probabilistic data structure in which at least one database key is inserted for the database transaction, registering the database transaction with the given probabilistic data structure (ZHU, See 4.3 Lease management) and does not explicitly disclose classifying the database transaction as a long-running transaction in response to determining that a duration in performing the database transaction exceeds a specified amount of time; and  based on the database transaction being classified as a long-running transaction, unregistering the database transaction from each probabilistic data structure for which the database transaction was previously registered.
However, Horowitz teaches  classifying the database transaction as a long-running transaction in response to determining that a duration in performing the database transaction exceeds a specified amount of time; and  based on the database transaction being classified as a long-running transaction, unregistering the database transaction from each probabilistic data structure for which the database transaction was previously registered (Horowitz, See [0195], In some embodiments, a transaction may have a runtime limit. In some embodiments, a transaction may have a default runtime limit. For example, the transaction may have a default runtime limit of 1 s, 10 s, 30 s, 60 s, 120 s, or 180 s. In some embodiments, the runtime limit for a transaction may be configurable. A user may set a configuration option to specify a runtime limit for the transaction. For example, a user may set a value of the transactionLifetimeLimitSeconds parameter of the transaction to set a runtime limit for the transaction. In some embodiments, the system performing the transaction may abort the transaction when it determines that time to perform the transaction exceeds the runtime limit. For example, if the system is taking longer than the runtime limit (e.g., 60 s) to perform a transaction, the system may automatically abort the transaction).
	Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine ZHU and Horowitz because Horowitz provides a database system for performing multi-document transactions. The database system comprises a database comprising a plurality of data storage nodes. The database system receives transactions that access at least two documents stored in the database. The database system generates a transaction identifier associated with the transaction and associates operations in the transaction with the transaction identifier. The database system performs at least part of the transaction on the database and determines whether an error occurred in performing in performing the transaction. When the database system determines that an error occurred in performing the transaction, the database system reverses any performed operations of the transaction. When no error occurs in performing the transaction, the database system outputs a confirmation (Horowitz, See ABSTRACT) can be utilized by ZHU to unregister the transaction from probabilistic data structure.
ZHU in view of Horowitz does not explicitly disclose by modifying an active transaction count value that is included in the given probabilistic data structure, wherein the registering is performed to prevent the given probabilistic data structure from being deleted while the database transaction is registered, and wherein unregistering the database transaction from the given probabilistic data structure includes modifying the active transaction count value.
	However, Andrei teaches by modifying an active transaction count value that is included in the given probabilistic data structure, wherein the registering is performed to prevent the given probabilistic data structure from being deleted while the database transaction is registered, and wherein unregistering the database transaction from the given probabilistic data structure includes modifying the active transaction count value (Andrei, See [0066], FIGS. 10-11 depict a long running transaction across RID spaces, according to an embodiment. In FIG. 10, for example, store 1 has long lifespan because transaction Xact 1 1002 which references PlexIM Store 1 is a long running transaction. In an embodiment, a transaction starts in the active latest RID space. As long as any active transaction is attached to the RID space, the RID space stays alive. For example, a RID space may have a counter to indicate how many active transactions are attached to it and may only be discarded after this counter is set to zero. See [0074], In another embodiment, a transaction begins in the current RID space. A transaction will be alive in the RID space through a counter mechanism. For example, when a transaction starts, it increases a counter in the current RID space. When the transaction ends, it decrements a counter in its own RID space. Accordingly, When a RID space gets a counter of 0, if it is in the current RID space, the current RID space should be kept alive. Otherwise, the RID space with a zero counter can be dropped).
	Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine ZHU and Horowitz and Andrei because Andrei Andrei, See ABSTRACT) can be utilized by ZHU and Horowitz to control probabilistic data structure.
	
	Regarding claim 11, ZHU in view of Horowitz and Andrei further teaches the non-transitory computer-readable medium of claim 10, wherein the operations further comprise: making a second insertion cutoff determination that a specified number of probabilistic data structures have been written to as a part of performing the database transaction; and in response to the second insertion cutoff determination, unregistering the database transaction from the given probabilistic data structure for which the database transaction was previously registered (ZHU, See 2.2 Precise data access). 

Regarding claim 16, ZHU teaches a method, comprising: 
receiving, by a database node, a request to perform a database transaction that involves writing a set of database records to an in-memory cache of the database node ZHU, See 2.1 Storage Model) and inserting a corresponding set of database keys into probabilistic data structures (ZHU, See 2.2 Precise data access); and 
performing, by the database node, the database transaction, including by: 
	for a given probabilistic data structure in which at least one database key is inserted for the database transaction, registering the database transaction with the given probabilistic data (ZHU, See 4.3 Lease management) and does not explicitly disclose classifying the database transaction as a long-running transaction in response to determining that a duration in performing the database transaction exceeds a specified amount of time; and  based on the database transaction being classified as a long-running transaction, unregistering the database transaction from each probabilistic data structure for which the database transaction was previously registered.
However, Horowitz teaches  classifying the database transaction as a long-running transaction in response to determining that a duration in performing the database transaction exceeds a specified amount of time; and  based on the database transaction being classified as a long-running transaction, unregistering the database transaction from each probabilistic data structure for which the database transaction was previously registered (Horowitz, See [0195], In some embodiments, a transaction may have a runtime limit. In some embodiments, a transaction may have a default runtime limit. For example, the transaction may have a default runtime limit of 1 s, 10 s, 30 s, 60 s, 120 s, or 180 s. In some embodiments, the runtime limit for a transaction may be configurable. A user may set a configuration option to specify a runtime limit for the transaction. For example, a user may set a value of the transactionLifetimeLimitSeconds parameter of the transaction to set a runtime limit for the transaction. In some embodiments, the system performing the transaction may abort the transaction when it determines that time to perform the transaction exceeds the runtime limit. For example, if the system is taking longer than the runtime limit (e.g., 60 s) to perform a transaction, the system may automatically abort the transaction).
	Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine ZHU and Horowitz because Horowitz provides a database system for performing multi-document transactions. The database system comprises a database comprising a plurality of data storage nodes. The database system receives transactions that access at least two documents stored in the database. The database system generates a transaction identifier associated with the transaction and associates operations in the transaction with the transaction identifier. The database system performs at least part of the transaction on the database and determines whether an error occurred in performing in performing the transaction. When the database system determines that an error occurred in performing the transaction, the database system reverses any performed operations of the transaction. When no error occurs in performing the transaction, the database system outputs a confirmation (Horowitz, See ABSTRACT) can be utilized by ZHU to unregister the transaction from probabilistic data structure.

ZHU in view of Horowitz does not explicitly disclose by modifying an active transaction count value that is included in the given probabilistic data structure, wherein the registering is performed to prevent the given probabilistic data structure from being deleted while the database transaction is registered, and wherein unregistering the database transaction from the given probabilistic data structure includes modifying the active transaction count value.
Andrei teaches by modifying an active transaction count value that is included in the given probabilistic data structure, wherein the registering is performed to prevent the given probabilistic data structure from being deleted while the database transaction is registered, and wherein unregistering the database transaction from the given probabilistic data structure includes modifying the active transaction count value (Andrei, See [0066], FIGS. 10-11 depict a long running transaction across RID spaces, according to an embodiment. In FIG. 10, for example, store 1 has long lifespan because transaction Xact 1 1002 which references PlexIM Store 1 is a long running transaction. In an embodiment, a transaction starts in the active latest RID space. As long as any active transaction is attached to the RID space, the RID space stays alive. For example, a RID space may have a counter to indicate how many active transactions are attached to it and may only be discarded after this counter is set to zero. See [0074], In another embodiment, a transaction begins in the current RID space. A transaction will be alive in the RID space through a counter mechanism. For example, when a transaction starts, it increases a counter in the current RID space. When the transaction ends, it decrements a counter in its own RID space. Accordingly, When a RID space gets a counter of 0, if it is in the current RID space, the current RID space should be kept alive. Otherwise, the RID space with a zero counter can be dropped).
	Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine ZHU and Horowitz and Andrei because Andrei provides a delta store giving row-level versioning semantics to a non-row-level versioning underlying store is described. An example method includes establishing a column-based in-memory database including a main store and a delta store, where the main store allows only non-concurrent transactions on a same table and the delta store has a plurality of row-visibility Andrei, See ABSTRACT) can be utilized by ZHU and Horowitz to control probabilistic data structure.
 
Claims 2-5, 12-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over ZHU in view of Horowitz and Andrei as applied to claims 1, 10 and 16 above, and further in view of Little (US Pub. No. 2009/0300022 A1), hereinafter “Little”.
Regarding claim 2, ZHU in view of Horowitz and Andrei does not explicitly disclose the method of claim 1, further comprising:  based on the database transaction being classified as a long-running transaction, the database node delaying insertion of database keys for the database transaction into probabilistic data structures until a pre-commit phase of the database transaction by the database node.	
However, Little teaches the method of claim 1, further comprising:  based on the database transaction being classified as a long-running transaction, the database node delaying insertion of database keys for the database transaction into probabilistic data structures until a pre-commit phase of the database transaction by the database node (Little, See [0053]). 
	Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine ZHU and Horowitz and Andrei and Little because Little provides a two-phase commit distributed transaction. The coordinator uses a probabilistic data structure to record whether the two-phase commit distributed transaction was successfully completed. A participant of the two-phase commit distributed transaction is directed to commit to the transaction or to roll back the transaction based on contents of the probabilistic data structure (Little, See ABSTRACT) can be utilized by ZHU and Horowitz and Andrei to control probabilistic data structure.
 
Regarding claim 3, ZHU in view of Horowitz and Andrei and Little further teaches the method of claim 2, further comprising: in response to initiating the pre-commit phase for the database transaction, the database node restarting insertion of the set of database keys of the database transaction into a set of probabilistic data structures (Little, See [0053]). 
Regarding claim 4, ZHU in view of Horowitz and Andrei and Little further teaches the method of claim 3, further comprising: before committing the database transaction, the database node deleting the given probabilistic data structure from which the database transaction was unregistered (Little, See [0053]). 
Regarding claim 5, ZHU in view of Horowitz and Andrei and Little further teaches the method of claim 1, further comprising: in response to initiating a pre-commit phase for the database transaction, the database node inserting the set of database keys of the database transaction into a set of probabilistic data structures; and sending, by the database node to another database node, the set of probabilistic data structures to enable the other database node to determine whether to request, from the database node, a database record associated with a particular database key (Little, See [0053]). 
ZHU in view of Horowitz and Andrei and Little further teaches the non-transitory computer-readable medium of claim 10, delaying insertion of database keys for the database transaction into probabilistic data structures until a pre-commit phase for the database transaction has been initiated (Little, See [0053]). 
Regarding claim 13, ZHU in view of Horowitz and Andrei and Little further teaches the non-transitory computer-readable medium of claim 12, wherein the operations further comprise: after initiating the pre-commit phase for the database transaction in relation to in-memory cache, inserting the set of database keys of the database transaction into a set of probabilistic data structures; and in response to a request for a database record, sending a response to the request that includes the set of probabilistic data structures (ZHU, See 4 Consistence maintenance). 
Regarding claim 18, ZHU in view of Horowitz and Andrei and Little further teaches the method of claim 16, further comprising: halting, by the database node, database key insertions for the database transaction into the probabilistic data structures until a pre-commit phase for the database transaction has been initiated (Little, See [0053]). 
Regarding claim 19, ZHU in view of Horowitz and Andrei and Little further teaches the method of claim 18, further comprising: after initiating the pre-commit phase for the database transaction, the database node resuming insertion of the set of database keys into a set of probabilistic data structures (Little, See [0053]). 
Regarding claim 20, ZHU in view of Horowitz and Andrei and Little further teaches the method of claim 19, further comprising: prior to flushing the set of database records from the in-memory cache to a persistent storage that is shared between the database node and another database node, the database node sending the set of probabilistic data structures to the other database node; and after flushing the set of database records from the in-memory cache to the persistent storage, the database node deleting the set of probabilistic data structures (ZHU, See 4.2 Group commit).

Claims 7, 9  and 15 are rejected under 35 U.S.C. 103 as being unpatentable over ZHU in view of Horowitz and Andrei as applied to claims 1, 10 and 16 above, and further in view of SINHA (US Pub. No. 2016/0055195), hereinafter “SINHA”.
Regarding claim 7, ZHU in view of Horowitz and Andrei does not explicitly disclose the method of claim 1, wherein the given probabilistic data structure is prevented from being deleted while the active transaction count value indicates that there is at least one active transaction.
However, SINHA teaches the method of claim 1, wherein the given probabilistic data structure is prevented from being deleted while the active transaction count value indicates that there is at least one active transaction (SINHA, See [0091]-[0093] and Figures 6-7). 
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine ZHU and Andrei and SINHA because SINHA provides concurrent one or more buffer pools associated with a database of a database management system is provided. The method includes creating one or more tables in each of the one or more buffer pools at runtime, receiving a request simultaneously from a corresponding plurality of users for accessing a page of a plurality of pages stored in a buffer pool of the one or more buffer pools and enabling each of the plurality of users to access the corresponding page of the plurality of pages concurrently. Each of the one or more tables is a lockless table. Each of the one or more tables includes a plurality of lockless slots. The plurality of pages is requested from a SINHA, See ABSTRACT) can be utilized by ZHU and Andrei to control probabilistic data structure.

Regarding claim 9, ZHU in view of Horowitz and Andrei and SINHA further teaches the method of claim 1, wherein the method further comprises: after determining that unregistering the database transaction from the probabilistic data structure has caused the active transaction count valu(SINHA, See [0091]-[0093] and Figures 6-7). 
Regarding claim 15, ZHU in view of Horowitz and Andrei and SINHA further teaches the non-transitory computer-readable medium of claim 10, wherein the operations further comprise: before committing the database transaction in relation to in-memory cache, deleting the given probabilistic data structure for which the database transaction had been previously registered (SINHA, See [0091]-[0093] and Figures 6-7). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Examiner’s note: Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846 and whose email address is shiow-jy.fan@uspto.gov.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIOW-JY FAN/Primary Examiner, Art Unit 2168